Citation Nr: 1418009	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  07-37 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right wrist disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a right ankle disability.

4. Entitlement to service connection for a bilateral hearing loss disability.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The appellant served from June 1956 to January 1960.  He also had additional service in the Air Force Reserves and Air National Guard.  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an August 2009 decision, the Board denied the claims for service connection for right wrist, right knee, and right ankle disabilities and remanded the claims for service connection for bilateral hearing loss disability and tinnitus.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) to the extent that his claims had been denied.  In February 2011, the Court vacated the Board's August 2009 decision and remanded the matter for further development and readjudication consistent with its memorandum decision.  

In August 2011, the Board remanded all of the Veteran's claims for additional development.  In a February 2013 decision, the Board denied the Veteran's claims for service connection for right wrist, right knee, right ankle, bilateral hearing loss disability, and tinnitus.  Subsequently, the Veteran appealed the decision to the Court.  In September 2013, the Court granted a Joint Motion for Remand (Joint Motion) vacating the February 2013 Board decision and remanded the matters to the Board for development consistent with the parties' Joint Motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

In the Joint Motion, the parties agreed that the Board failed by not ensuring that VA made reasonable efforts to obtain records of the Veteran's in-service hospitalization and by misinterpreting the results of his December 1959 separation audiogram.  

On remand, VA must make the proper request for inpatient hospital records.  Specifically, VA should request from the National Personnel Records Center (NPRC) via PIES (Personnel Information Exchange System) code C01 for clinical records from Bentwaters Air Base from August 27, 1959 through the end of that year.  If the records are not found, then VA should contact the Royal Air Force directly to inquire whether inpatient records from Bentwaters Air Base are archived in the United Kingdom.

In addition, the Joint Motion noted that neither the August 2007 VA examiner nor the Board converted the Veteran's separation audiogram into American Standards Association (ASA) units.  The conversion of the December 1959 audiogram yields the following puretone threshold values:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
25
LEFT
5
0
0
0
0

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Accordingly, there appear to be indications of some degree of hearing impairment in the right ear on separation.  The Joint Motion also noted that the Board did not address the Veteran's assertions of continuity of tinnitus symptoms since his separation from service.  In the Joint motion, the parties agreed that the Veteran's January 2013 statement could reasonably indicate an allegation of ongoing hearing loss and tinnitus ever since service.  Given the concerns identified above, the Board concludes that a remand is required to obtain a medical nexus opinion based on the converted puretone threshold values and the Veteran's assertions of continuity of symptomatology of hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Request all records of the Veteran's inpatient hospitalization records at Bentwaters Air Base from August 27, 1959, through the end of that year via PIES code C01.

2. If no records are located through PIES code C01, then request inpatient records directly from the Royal Air Force Bentwaters, England from August 27, 1959, through the end of that year.  

3. If the inpatient hospitalization records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159.

4. Obtain a clarifying opinion to address the etiology of the bilateral hearing loss and tinnitus claims.  The VA examiner must make note of a review of the claims folder.

The examiner should review the converted December 1959 audiogram and provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that bilateral hearing loss or tinnitus is related to his in-service noise exposure.

In providing the opinion the examiner should address: a) the threshold shift at 400 Hertz in the right ear on separation; and b) the Veteran's assertion of continuity of hearing loss and tinnitus symptoms since his separation from service, and c) his assertions of current tinnitus symptoms. (See January 2013 statement).

All opinions and conclusions must be supported by a complete rationale.

5. If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



